Title: To Thomas Jefferson from William Prentiss, 30 January 1809
From: Prentiss, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Newton Massachusetts 30th Janry 1809
                  
                  Owing to my connections, when I resided in Washington I was acquainted with some particular characters—particularly inimical to the present Administration—and with the manner certain secrets of the Cabinet were disclosed—When in Washing last Fall, I observed the same characters in employ—
                  From the late published letter of Mr. Canning, I have been led to surmize—whether it may not have reached the public by the same channel—perhaps not—as it is hinted here, that it was a communication to Mr. Erskine and by him to Mr. Bond &c—Your Knowledge of the Facts may do away both surmizes
                  From my knowing to many Confidential secrets of Government being made public through a channel of Confidence by a person or persons holding offices—I have been often tempted to communicate the circumstance to you personally—But the peculiar situation I stood with the person placeing confidence in me prevented—The Times and the situation of our Country may make longer silence a crime—If you Sir shall think from the above hint that I can be of service to the Republic, I will (in confidence) communicate with you, only, on this delicate subject as a duty to you and the public—
                  Fall of 1803 I carried dispatches to Mr. Monroe—and in March 1806 I deliver’d those dispatches, (after a short passage), containing the letters—The subject of which have been made public in a corrispondence between yourself and Mr. Monroe and as far as my Influence led to contradict the Il natured and and Illaborat surmize—“That the letter sent to Mr. Newton to be forwarded by me, was one of your tricks to amuse and deceive the public. &c” I knew the letter was sent to Mr. Newton—by a letter I received from my friend at Norfolk soon after my arrival in England—I could therefore contradict from Fact the ungenerous Insinuation—
                  My Old English business have led me much with the English party in America—and of mixing with the midling class in England that I am tolerably well acquainted, with the sentiments & Practices, of the parties
                  We have in America from my knowledge a party of Monarchists of that description (and some Influential men)—That would go any lengths to bring about a Union of our Fate with that of Great Britain—so much so, that they begin openly to say—That if the US Government does not repeal the late Law and additions—G B—will support N England in a seperation from southern Influence &c.
                  In America are many, many honest, virtuous citizens known as Federalists—who think, that we must soon have a Monarchy from necessity—That no real Republican form of Government ever was, or can be of long duration—The People are not Virtuous enough—especially in an extended Empire. They argue that the sooner we make the change the better for the people—as we then fix a permanent efficient Government, which cannot be the case in a republic when the Governors are dependant on the people &c—These are opposed by our hopes—our distance from powerfull monarchies—our choice produced by our struggle for this Liberty—If their Ideas are correct—I think we should support the Union in a Government that is now the undoubted choice of the people—and not to relinquish or give it up untill compel’d—because it can no longer be supported—
                  In Politic’s and Religion much depends on Education and habits—In this Division of the Union the people are Jealous of their Liberties—That Jealousy is now awakend to a sence of danger, by the designing partizans attempting to make it to appear—That our Administration are Frenchmen in Interest—directed by Bonaparte and French Influence—That it is the Fault of our government that we have not an amicable adjustmt with Great Britain—That you Sir and Mr. Madison are entirely under this Influence—That you with the Southern states are enemies to Commerce—That you even meant that the Embargo should be permanent—That you direct not only the Councils, but that the Legislature are (the Majority) entirely at your nod and you direct all Legislative measures &c—Thus far the party go and the feeling of the times Induces many honest Citizens to believe that The distress, is occasion’d by our own Government—Reflecting, considerate minds know better—but these serve as engines to lead the people from the truth and to serve their purpose—When we speak of two parties in America—of Monarchists—It is not meant that the Federalists in general are of either description. 9 out of 10 or 19 out of 20 of real Americans, known as Federals are Republicans and reprobate every Idea of a Monarchy and would go all lengths to oppose it—These differ in Men and in some measures from Democratic Republicans—by Conviction and Influence—believing in this French Influence &c &c.
                  I have stated the first part from Knowledge and mixing with the parties—If you are of opinion I can serve the public I will see you and communicate what I know—
                  I have never asked a favor—but owing to the times and misfortunes I would accept any small employment wherein I could be of service and not a burthen on the Public—In writing or a place where sobriety—and Infatigable Industry would be usefull—My situation and Family confines me to no particular place, but would prefer Washington, or some southern state on account of my health.
                  I am intimate from early youth with A Hill Esqr. Dr. Eustis B Austin Esqr. That if necessary I could procure letters &c—I am unfortunate in most of my Relations and now connections in being opposed to them in Politic’s—Knowing your services to our Country, in Europe and America—believing your Intention honest, if here mistaken, and believing that the system generally pursued under your administration was for the good of our common Country—I have done what I could to support it.
                  Excuse Sir this Intrusion—It is honestly meant—May you find in Retirely, what you could not find in Guiding the helm of State in these turbulent times—and may our Virtuous and good citizens appretiate your worth and your services—when our country shall be again tranquil—Party will be Violent in such times as these—We have only to enjoy ourselves, being conscious we intended for the best. 
                  I am Sir very respectfully your Obt Servt
                  
                     Wm Prentiss 
                     
                  
                  
                     This Sir is meant only for yourself. If thought of no Consequence—it can pass of as a shadow
                  
               